Case 2:19-cv-01717-RGK-AGR Document 170-42 Filed 02/20/20 Page 1 of 4 Page ID
                                 #:2889


1
2
3
4
5
6
7
8
9
                        UNITED STATES DISTRICT COURT
10
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     ALEX MORGAN, et al.,                    Case No. 2:19-cv-01717-RGK-AGR
12
                Plaintiffs/Claimants,        Assigned to: Judge R. Gary Klausner
13
          vs.                                [PROPOSED] ORDER
14                                           GRANTING PLAINTIFFS’
     UNITED STATES SOCCER                    MOTION FOR PARTIAL
15   FEDERATION, INC.,                       SUMMARY JUDGMENT
16              Defendant/Respondent.
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                            CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-42 Filed 02/20/20 Page 2 of 4 Page ID
                                 #:2890


1          Upon consideration of Plaintiffs’ Motion for Partial Summary Judgment, filed
2    on February 20, 2020, and for good cause shown, the Court hereby GRANTS
3    Plaintiffs’ Motion in its entirety. The Court finds that Defendant United States
4    Soccer Federation, Inc. (“USSF”) is liable for violations of the Equal Pay Act and
5    Title VII of the Civil Rights Act of 1964 because the undisputed evidence in the
6    record shows that USSF discriminated against players on the U.S. Senior Women’s
7    National Team (“WNT”) by paying them at a lower rate of pay on a per game basis than
8    players on the U.S. Senior Men’s National Team (“MNT).
9          A motion for summary judgment should be granted if there is no genuine issue
10   of material fact and the moving party is entitled to judgment as a matter of law. Fed. R.
11   Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The
12   moving party will win summary judgment unless there is “evidence on which a jury
13   could reasonably find for the [non-moving party].” Id.; Rivera v. Philip Morris, Inc.,
14   395 F.3d 1142, 1146 (9th Cir. 2005). A motion for partial summary judgment is the
15   appropriate vehicle to determine less than all of the issues in the case, Fed. R. Civ. P.
16   56(a), and has been found by courts in this circuit to be an efficient method to streamline
17   the issues to be presented to the jury. See Harper v. City of San Jose, No. C 09-05758
18   JW, 2011 WL 7109218, at *1 (N.D. Cal. Mar. 7, 2011) (“[A] party may move for
19   summary judgment on the liability issues in a claim, leaving the issue of damages, for
20   example, for trial.”); Multiven, Inc. v. Cisco Sys., Inc., 725 F. Supp. 2d 887, 890 (N.D.
21   Cal. 2010) (same).
22         The Equal Pay Act provides that an employer, such as USSF, cannot
23   “discriminate … between employees on the basis of sex by paying wages to employees
24   in such establishment at a rate less than the rate at which he pays wages to employees
25   of the opposite sex … for equal work on jobs the performance of which requires equal
26   skill, effort, and responsibility, and which are performed under similar working
27   conditions.” 29 U.S.C. § 206(d)(1). In order to prevail on liability, Plaintiffs need only
28   prove that USSF paid MNT players at a rate more than WNT players for performing
                                                 1
      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                             CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-42 Filed 02/20/20 Page 3 of 4 Page ID
                                 #:2891


1    substantially similar work. Mickelson v. N.Y. Life Ins. Co., 460 F.3d 1304, 1310-11
2    (10th Cir. 2006).
3            Title VII prohibits employers from discriminating against any employee with
4    respect to her “compensation, terms, conditions, or privileges of employment, because
5    of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-
6    2(a) (emphasis added).        Unlike under the EPA, plaintiffs alleging sex-based
7    compensation discrimination under Title VII need not establish that they are performing
8    equal work for unequal pay. Lenzi v. Systemax, Inc., 944 F.3d 97, 110 (2d Cir. 2019).
9    In order to prevail on their Title VII sex-based compensation discrimination claim,
10   Plaintiffs need only show that sex “was a motivating factor for any employment
11   practice, even though other factors also motivated the practice.” Id. § 2000e-2(m).
12           Here, Plaintiffs are members of the WNT—“one of the most dominant squads
13   in the history of sport, men or women.” But the undisputed evidence in the record
14   shows that WNT players are paid at a rate less than MNT players for performing work
15   that is substantially equal in terms of skill, effort, and responsibility. 29 C.F.R. §
16   1620.13(c). There is also no genuine issue of material fact that the WNT players
17   perform their jobs under similar working conditions as the MNT players for a single
18   establishment, USSF. Plaintiffs have therefore proved a violation of the Equal Pay Act.
19   And because Plaintiffs have made such a showing, they have also met their burden to
20   show a violation of Title VII for sex-based compensation discrimination. See 29 CFR
21   § 1620.27 (“[i]n situations where the jurisdictional prerequisites of both the EPA and
22   title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 200e et seq., are
23   satisfied, any violation of the Equal Pay Act is also a violation of title VII.”).
24           Furthermore, the Court finds that USSF has not met its burden to prove that there
25   is a triable issue with respect to its First, Fourth, Sixth, Seventh, and Eighth affirmative
26   defenses. Plaintiffs’ motion is granted with respect to those defenses.1
27   1
      USSF’s Second, Third, and Fifth affirmative defenses are not relevant to Plaintiffs’
28   Motion for Partial Summary Judgment and therefore the Court makes no ruling on them.
                                                  2
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 170-42 Filed 02/20/20 Page 4 of 4 Page ID
                                 #:2892


1          Accordingly, the Court GRANTS Plaintiffs’ Motion for Partial Summary
2    Judgment in its entirety. This Court makes no ruling on: (1) whether USSF has
3    discriminated against Plaintiffs with respect to their working conditions; (2) whether
4    USSF’s violation of the Equal Pay Act was willful; (3) the appropriate amount of back-
5    pay damages; and (4) whether punitive damages are warranted. These issues will be
6    decided by the jury.
7
8          IT IS SO ORDERED.
9
10
11   Dated: _________________                      _____________________________
12                                                 Hon. R. Gary Klausner
                                                   United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                             CASE NO. 2:19-CV-01717-RGK-AGR
